Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 21, 2006, which ruled that claimant was eligible to receive unemployment insurance benefits.
From May through November for approximately three years, claimant worked as a personal assistant and health care aide for the employer’s sister, who went to Florida during the winter months. When claimant resumed her duties in May 2005, she understood that the employer’s sister was not returning to Florida in November 2005. As the time approached, however, the employer’s sister changed her mind, leaving claimant without a job. Claimant subsequently applied for and was found eligible to receive unemployment insurance benefits. The Unemployment Insurance Appeal Board sustained the determination of eligibility and this appeal by the employer ensued.
Initially, the employer contends that claimant should have been denied benefits because she voluntarily left her employment without good cause. In support of this claim, the employer maintains that claimant was offered opportunities to work in Florida and for other families as a health care aide in New York, but that she declined such offers. Claimant’s testimony directly contradicted that of the employer and presented a credibility issue for the Board to resolve (see Matter of Fahey [Youner—Commissioner of Labor], 41 AD3d 1124, 1125 [2007]). Inasmuch as the Board credited claimant’s testimony, substantial evidence supports its determination. Lastly, the employer’s contention that claimant was not totally unemployed when she received benefits is unavailing.
*1039Mercure, J.P., Peters, Spain, Carpinello and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.